Case 1:20-cv-01343-RDA-IDD Document 23 Filed 02/05/21 Page 1 of 3 PageID# 138




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

 UNITED STATES OF AMERICA,

 Plaintiff,

 v.
                                       Civil No. 1:20-cv-1343
 $4,543.79 IN FUNDS SEIZED FROM BANK
 ACCOUNT #153568031006 IN THE NAME
 OF CARLETON P. NELSON AND AMY S.
 NELSON AT U.S. BANK,

 $8,388.54 IN FUNDS SEIZED FROM BANK
 ACCOUNT #1635892407 IN THE NAME
 OF AMY STERNER NELSON AT WELLS
 FARGO,

 $13,559.97 IN FUNDS SEIZED FROM
 BANK ACCOUNT #1361410762 IN THE
 NAME OF E2M PROPERTIES LLC AT
 CAPTIAL ONE BANK,

 $25,343.01 IN FUNDS SEIZED FROM
 BANK ACCOUNT #145947373 IN THE
 NAME OF CARLETON NELSON AT
 CITIBANK,

 $98,358.92 IN FUNDS SEIZED FROM
 BANK ACCOUNT #149656681 IN THE
 NAME OF CARLETON NELSON AT
 CITIBANK,

 $491,780.50 IN FUNDS SEIZED FROM
 ACCOUNT ENDING IN 5810, HELD ON
 BEHALF OF AMY STERNER NELSON
 AND CARLETON P. NELSON, AT
 SIGNATURE BANK,

 $10,567.43 IN FUNDS SEIZED FROM
 BANK ACCOUNT # 104781237441 IN THE
 NAME OF DEVON M. KIRSCHNER AND
 CASEY H. KIRSCHNER AT U.S. BANK,
Case 1:20-cv-01343-RDA-IDD Document 23 Filed 02/05/21 Page 2 of 3 PageID# 139




 $1,217.05 IN FUNDS SEIZED FROM BANK
 ACCOUNT #320013539278 IN THE NAME
 OF AMY S. NELSON AND CARLETON
 PHILLIP NELSON AT AMERICAN
 EXPRESS NATIONAL BANK,

 and

 $4,284.47 IN FUNDS SEIZED FROM BANK
 ACCOUNT #1518835838 IN THE NAME
 OF AMY S. NELSON AND CARLETON
 PHILLIP NELSON AT AMERICAN
 EXPRESS NATIONAL BANK,

 Defendants In Rem.


                                          STAY ORDER
        Before the Court is a Motion to Stay made jointly by the United States, E2M Properties,

LLC, and Casey Kirschner, pursuant to 18 U.S.C. § 981(g)(1) & (2). Based on the parties’

representations in their joint motion, as well as the information provided in the sworn declaration

of Federal Bureau of Investigation Special Agent Randy Combs, the Court finds that good cause

exists for the stay pursuant to:

        (1)     18 U.S.C. § 981(g)(1) in that it is likely that proceeding with civil discovery in

this case will adversely affect the government’s ability to conduct and conclude its active

investigation in a closely related criminal matter, including prematurely compelling the

government to divulge the identity of certain witnesses, providing claimants with early and

broader discovery than would be permitted in a criminal case, alerting subjects of the criminal

investigation who are unaware of their status as such, and revealing the government’s criminal

trial strategies; and

        (2)     18 U.S.C. § 981(g)(2) in that claimants Casey Kirschner and E2M Standing, LLC

have standing to assert a claim, and have asserted a claim, in the civil forfeiture proceeding as
Case 1:20-cv-01343-RDA-IDD Document 23 Filed 02/05/21 Page 3 of 3 PageID# 140




owners of certain defendant property named in this civil forfeiture action. Claimant Casey

Kirschner is the target of a closely related criminal investigation and continuing with the civil

forfeiture proceeding will burden his Fifth Amendment right against self-incrimination in that

related criminal investigation. Claimant E2M Properties, LLC is headed by another subject of

the same closely related criminal investigation and continuing with the civil forfeiture

proceeding will likewise have a spillover effect which will burden that subject’s Fifth

Amendment right against self-incrimination in that related criminal investigation.

       IT IS THEREFORE ORDERED THAT:
       1.        This civil forfeiture case is stayed as to all parties for a period of six months from

the date of the entry of this Order.

       2.        Those Claimants who have not yet filed answers or motions will have twenty-one

days from the date the stay is lifted to file an answer or permitted motion to the Complaint.

       3.        The government shall notify the Court of any indictment of the claimant or the

disposition of any criminal case against him no more than sixty days following that disposition

or indictment.



                  5th
       Dated this _______          February
                          day of ____________________ 2021.




                                                /s/ Ivan D. Davis
                                                ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
